Pannell, Presiding Judge.
The defendant was convicted of theft by receiving stolen property. His motion for new trial was overruled and he appealed to this court. Held:
The evidence was sufficient to authorize the verdict, and there is no merit in the special grounds of the motion for new trial. Accordingly, there was no error in overruling the motion for new trial.

Judgment affirmed.


Quillian and Clark, JJ., concur.

Submitted February 4, 1975
Decided April 7, 1975.
Harry F. Thompson, for appellant.
Fred M. Hasty, District Attorney, Walker P. Johnson, Jr., Assistant District Attorney, Warren C. Grice, Roy Maddox, David Wansley, for appellee.